Por cuaNto, el juez de distrito en su “Belación del caso y opinión,” después de un detenido estudio y análisis de la prueba practicada, llegó a la conclusión de que “claramente la prueba demuestra el carácter falso, simulado y fraudulento del título del demandante sobre la casa embargada, esto es, su falta de título para reclamar;”
Por ouaNto, los únicos fundamentos de la presente ape-lación son que:
“1. La corte erró al apreciar el conjunto de la prueba y declarar sin lugar la demanda; ?
“2. La corte erró al condenar al demandante al pago de las costas;”
Por cuanto, el segundo de dichos señalamientos no se discute en el alegato del apelante, por ser, como es de supo-ner, un mero corolario del primero, y
Por cuanto, después de un examen cuidadoso de los ale-gatos presentados, de la relación y opinión arriba mencionada y de la prueba practicada en la corte inferior, no encontra-mos motivo suficiente para discrepar del criterio formado por el juez de la corte de distrito,
Por tanto, se confirma la sentencia apelada que dictó la Corte de Distrito de San Juan con fecha 23 de febrero de 1927, en el caso arriba titulado.